Citation Nr: 1740045	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  14-28 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for residuals of a right wrist injury.

2.  Entitlement to service connection for status post right wrist fusion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from March 1957 to March 1961.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2013 rating decision in which the RO continued to deny the Veteran's service connection claim for residuals of a right wrist injury.  In October 2013, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in June 2014, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veteran's Appeals) in July 2014. 

In May 2017, the Veteran testified during a Board video conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.

While the Veteran previously had a paper claims file, his appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.



Also, this  appeal has been advanced on the Board's docket.  See 38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2016).  

As regards characterization of the appeal, the Board notes, as explained below, that the claim on appeal was previously denied in an RO rating decision that is now final.  As such, regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108  and 7104 (West 2014) to address the question of whether new and material evidence has been received to reopen a previously denied claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383  Fed. Cir. 1996). As the Board must first decide whether new and material evidence to reopen the previously denied claim has been received-and in view of the e Board's favorable decision on the request to reopen-the appeal has now been characterized to encompass both the request to reopen, and the underlying service connection claim (as reflected-on the title page).

As a final  the Board notes that, after the RO issued the June 2014 SOC, the Veteran submitted additional evidence, a medical opinion, in October 2014.  Although this evidence has not been considered by the RO, the Board finds that the benefit to which the evidence relates can be granted in full on appeal.  Accordingly, the Veteran is not prejudiced by the Board's consideration of the evidence, in the first instance..



FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each  matter herein decided have been accomplished.

2.  In a January 1983 rating decision, the RO denied service connection for residuals of a right wrist injury; although the Veteran was notified of the denial in a January 1983 letter, the Veteran did not initiate an appeal, and no pertinent exception to finality applies. 

3.  New evidence has been associated with the record since the January 1983 denial of the claim for service connection for residuals of a right wrist injury and raises a reasonable possibility of substantiating the claim.

4.  Competent  medical and credible lay  evidence indicates that the Veteran experienced a right wrist injury in service with recurrent symptoms since service; the Veteran has a current diagnosis of status post right wrist fusion; and the  medical opinion  evidence is, at least, relatively evenly balanced, on the question of whether the current disability is  etiologically related to the right wrist injury in service.


CONCLUSIONS OF LAW

1.  The January 1983 rating decision in which the RO denied service connection for residuals of a right wrist injury is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

2.  As, pertinent to the claim for service connection for residuals of a right wrist injury, evidence received since the RO's January 1983 rating decision is new and material, the requirements for reopening the service connection claim are met.  38 U.S.C.A. §, 5108 (West 2014); 38 C.F.R. § 3.156, (2016).

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for status post right wrist fusion are met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Given the fully favorable decisions on both the request to reopen and on the underlying claim for service connection for residuals of a right wrist injury, the e Board finds that all notification and development actions needed to fairly adjudicate these matters  have been accomplished.

II.  Analysis

A.  Request to Reopen

At the time of the prior denial and currently,  service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a)(2016).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran initially applied for service connection for a right wrist injury in April 1982.  In a  January 1983 rating decision, the RO denied the Veteran's service connection claim on the basis that the evidence of record did not  show that the Veteran's disability was incurred while on active duty.  The evidence of record at the time of the January 1983 rating decision consisted of a June 1982 private medical opinion, an October 2002 VA examination report, and lay statements from the Veteran.  A September 1982 letter to the Veteran informed him that the RO was having difficulty obtaining his service treatment records and asked him to furnish copies of any military papers or documents in his possession.  In the rating decision, the RO noted that his service treatment records were unavailable (fire-related).  

Although notified of the denial in January 1983, the Veteran did not initiate an appeal with respect to the denied claim.  Moreover, no new and material evidence was received within the one-year appeal period, nor were additional, relevant service records, warranting reconsideration of the claim, received at any time thereafter.  See 38 C.F.R. § 3.156(b), (c).  The RO's January 1983 denial is therefore final as to the evidence then of record,  and is not subject to reconsideration on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

Generally, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Under 38 C.F.R. § 3.156(a), new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for the evidence to be sufficient to reopen a previously denied claim, the evidence must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The Board may then proceed to the merits of the claim on the basis of all of the evidence of record.

There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118. Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

The Veteran filed the current  service connection claim for a right wrist disorder in June 2012.  The relevant evidence of record received since the January 1983 rating decision includes lay statements, private treatment records dated in March 1982, a June 2013 VA examination, an August 2014 private medical opinion, and a May 2017 hearing transcript.  This evidence is new in that it was not of record at the time of the January 1983 rating decision.  Furthermore, the August 2014 private medical opinion is material as it provides a nexus between the Veteran's current right wrist disability and active military service.  This evidence is neither cumulative nor redundant of the evidence of record in January 1983 and it raises a reasonable possibility of substantiating the Veteran's claim by addressing a missing element of the claim.  Accordingly, the evidence is considered to be both new and material and, thus, sufficient to reopen the previously denied service connection claim for residuals of a right wrist injury.  See 38 C.F.R. § 3.156(a).

B.  Service Connection

The Veteran asserts that he injured his right wrist during active military service when he fell on it while playing ball.  Specifically, he asserts that he was improperly treated for a right wrist sprain as he actually incurred a fracture of the right wrist in service.  The Veteran contends that the improper treatment of his right wrist fracture led to posttraumatic arthritis of the right wrist with aseptic necrosis of the proximal fragment, which was diagnosed in March 1982.  He further claims that the right wrist injury that occurred in service resulted in undergoing resection silastic implant arthroplasty of the right wrist in 1982 and wrist fusion in 2012.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d). 

In order to establish service connection on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether elements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1,8 (1999). 

In a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  VA determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim; the appellant prevails in either event.  However, if the weight of the evidence is against the Veteran's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

As noted, in determining whether the Veteran is entitled to service connection, the evidence of record must show that the Veteran has a current diagnosis of the claimed disability.  A VA examination report dated in June 2013 shows that the Veteran has a current diagnosis of status post right wrist fusion with scar.  The August 2014 private medical opinion also notes that the Veteran's right wrist disorder required an arthrodesis/fusion in 2012 to due severe intractable pain.  Thus, the medical evidence of record shows that the Veteran has current diagnoses of a right wrist disability.  Hence, the current disability requirement is met.  

Unfortunately, the Veteran's service treatment records are unavailable and presumed to have been destroyed in a fire at a records storage facility.  Thus, there is no contemporary medical evidence that documents the Veteran complained of or received treatment for a right wrist injury during military service.  

Notably, the Veteran contends that he injured his right wrist from a fall during active military service.  He was diagnosed with a wrist sprain and he was placed in a sling.  He asserted that he experienced intermittent problems with his right wrist and in 1982 it became extremely swollen and he was treated in 1982 and he was treated again in 2012 due to severe pain.  As a layperson, the Veteran is competent to report matters within his own personal knowledge, such as the nature, onset, and continuity of his own symptoms.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) (Veteran is competent to testify regarding continuous pain since service).  The Board finds that the Veteran's lay statements are credible regarding experiencing a right wrist injury during service as the Veteran has consistently reported the in-service right wrist injury since he sought treatment in March 1982.  Specifically, a March 1982 private treatment record documents that the Veteran was first treated for painful, tender swelling many years ago and he was treated in service for a wrist sprain.  The record notes that since service he has developed increased amount of discomfort and loss of motion.  These statements were made when medical treatment was being rendered and they were made to ascertain the Veteran's then-state of physical fitness.  Thus, the Board finds that the medical history reported by the Veteran to a medical professional in seeking treatment for a medical problem is credible.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  Furthermore, there is nothing in the claims file that indicates the Veteran's lay statements are not credible as to experiencing an in-service right wrist injury.

With respect to the matter of whether there is sufficient medical evidence to establish an etiological link between the Veteran's current right wrist disability and the Veteran's active military service, the claims file contains conflicting medical opinions.  

The credibility and weight to be attached to medical opinions is within the province of the Board.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The Board must account for evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to medical opinion evidence, the Board looks to factors such as the health care provider's knowledge and skill in analyzing the medical data.  Guerrieri, 4 Vet. App. 467; Black v. Brown, 10 Vet. App. 279 (1997).   

A medical opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  Moreover, the medical opinion "must support its conclusions with an analysis that the Board can consider and weigh against contrary opinions." Stefl  v. Nicholson, 21 Vet. App. 120, 123  (2007).  Most of the probative value of a medical opinion comes from its reasoning.   Nieves-Rodriguez, 22 Vet. App. at 304. 

A June 2013 VA examiner opined that the claimed right wrist condition was less likely than not incurred in military service between 1957 to 1961 based on the medical records contain no record of a right wrist complaint or condition until the 1980's, which is about 20 years later.  He concluded that any injury of the right wrist is more likely than not unrelated to military service.  

By contrast, the Veteran's private  physician in August 2014 indicated that is more probable than not that the Veteran experienced an undiagnosed scaphoid wrist fracture in service progressing to traumatic arthritis.  He explained that the Veteran reports a classic history of a wrist injury in the later 1950's/early 1960's while in the Air Force that would have been consistent with a scaphoid wrist fracture.  Scaphoid fractures are very commonly missed on principal presentation.  He noted that it is not atypical for a patient to fracture the scaphoid and not present with complaints for decades.  The private physician summarized that the Veteran reported falling on his extended wrist.  Subsequent to that, he had pain which was treated with a brace and sling.  The majority of the pain subsequently resolved and the Veteran returned to normal activities.  Almost, 20 years later, the Veteran presented to an orthopedic surgeon who diagnosed him with a chronic nonunion of his caphoid.  This had become a cause of pain and he underwent resection or removal.  An interval silastic implant was placed, which then required removal.  In 2012, due to progressive arthritis in the wrist, all occurring as a result of the initial scaphoid fracture, the Veteran underwent arthrodesis.  He concluded that on a more probable than not basis this sequence of events is entirely in keeping with the presenting diagnosis of an undiagnosed scaphoid wrist fracture progressing to traumatic arthritis.  The private physician stated that he thought this case was classic enough that it could be referenced in any orthopedic or hand surgery text book.  

In addition, in a May 1982 medical opinio, the Veteran's private physician expressed his belief that the Veteran sustained a fracture of the left carpal scaphoid while in the Armed Forces, which failed to heal and the resulting nonunion led to the development of a considerable amount of posttraumatic arthritis necessitating an arthrotomy.  The physician noted that when the Veteran was seen in February 1982, the Veteran reported that while he was in the service he sustained an injury to the right wrist for which he was treated.  Periodically, the wrist would swell up and cause him some pain, but it was never bad enough to require the attention of a physician.  Due to persistent pain and swelling he was finally seen by an orthopedic surgeon who obtained x-rays and referred him to the current physician.  X-rays revealed cystic degeneration of the distal half of the carpal scaphoid and increased density of the proximal half with narrowing of the radial carpal joint and the intercarpal joint between the scaphoid and the capitate.  

Moreover,  an October 1982 VA examiner provided an opinion that the injury of some 12 to 13 years prior undoubtedly produced the fracture of the carpal navicular.  This injury initially is commonly overlooked.  He noted that the Veteran was straightforward.  The examination report documents that the Veteran in 1959 or 1960, while playing ball, fell backwards on his right outstretched hand.  He had immediate swelling and pain and he was seen at the medical facility on the base where he was stationed.  He was placed in a sling and he got along quite well until 1974 or 1975, when he began to have some intermittent swelling and discomfort.  Last January he was diagnosed with an old nonunion fracture of the right carpal navicular.  The examiner noted that he found it important that the Veteran denied any interim injury to his wrist following the original injury.  Although the examiner stated that injury occurred 12 to 13 years ago, it appears that the injury the examiner was referencing was the reported in-service injury as the examiner indicated that the Veteran's report was straightforward and the only right wrist injury he documented in the examination report was the claimed in-service injury.  Thus, this VA medical opinion also supports the medical opinions that the Veteran fractured his right wrist in service.  

Overall, the  August 2014 private medical opinion seems  more probative on the question of etiology of the current right wrist disability than the medical opinion provided by the in June 2013.VA examiner.  Specifically, the VA examiner did not explicitly address the Veteran's lay statements, and appears to have solely relied on the lack of medical documentation for the first twenty years after military service.  By contrast, the private physician relied on the Veteran's credible lay statements and he explained in detail how the medical evidence and development of the Veteran's current right wrist disability supports the Veteran's lay assertions.  Furthermore, although the private physician in May 1982 did not provide a clear rationale, his medical opinion also tends to support the opinion and explanation provided by the August 2014 private physician.  The October 1982 VA medical opinion also appears to support the August 2014 private medical opinion.  

On this record , the Board finds that, at the very least, the competent medical opinion evidence on the question of whether the  Veteran's diagnosed status post right wrist fusion is etiologically related to his in-service the right wrist injury is relatively evenly balanced, warranting application of the benefit-of-the-doubt doctrine.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert, supra.

In light of the lay and medical evidence discussed above, and with resolution of all reasonable doubt on certain elements of the claim in the Veteran's favor, the Board finds that the criteria for service connection for currently diagnosed status post right wrist fusion are met. 


ORDER

As new and material evidence to reopen the claim for service connection for residuals of a right wrist injury has been received, to this extent, the appeal as to this matter is granted.

Service connection for status post right wrist fusion is granted.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


